PER CURIAM.
A.K. appeals an adjudication of delinquency and alleges as error that the evidence was insufficient to establish his guilt as an aider and abettor under section 777.-011, Florida Statutes (1981). We agree that the evidence was insufficient and accordingly reverse and remand with directions to discharge the defendant.
The evidence adduced at trial showed that A.K. and another youth approached an automobile and looked into its window. A.K.’s companion then motioned him to cross the street, which A.K. did. The youth who remained by the automobile removed a book therefrom and re-joined A.K. The two youths were subsequently apprehended. We find the facts in this case indistinguishable from those in J.L.B. v. State, 396 So.2d 761 (Fla. 3d DCA 1981), and reverse upon that authority and upon the authority of *336G.C. v. State, 407 So.2d 639 (Fla. 3d DCA 1981).
Reversed and remanded with directions to discharge the defendant.